Per Curiam:
This action appears to be brought for the foreclosure of a mortgage on certain real estate, and the complaint seeks to obtain a deficiency judgment against certain defendants, including the defendant Abraham Epstein. The said defendant is now bankrupt, and the respond. *951ent Edward Gribbon & Sons, Limited, a creditor of said bankrupt and not a party to the action, obtained from the Special Term in Kings county an ex parte order in said action, restraining and staying all proceedings in the action “ directed toward obtaining a personal judgment against Abraham Epstein.” The plaintiff moved at Special Term for an order vacating and setting aside such ex parte order, which motion was made on notice to the creditor, Edward Gribbon & Sons, Limited, and after a hearing the motion was denied. As no grounds are disclosed in the papers on appeal for the granting of the ex parte order or for the refusal to vacate it, andas the sole respondent, the creditor at whose instance the stay was granted, has not appeared on the hearing- of the appeal or presented a brief, it would seem proper that the order be reversed, with ten dollars costs and disbursements, and the motion to vacate the ex parte order granting the stay be granted, with costs. Jenks, P. J., Hirschberg, Thomas, Carr and Rich, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion to vacate the ex parte order granted, with costs.